Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
	
Election/Restrictions
Applicant's election with traverse of Group III and IgM12 antibody (SEQ ID NOs: 31-36) as the elected species in the reply filed on 4/11/2016 is acknowledged.
Claims 16-17, 19-21, 25-29 and 32 are under consideration in the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-17, 19, 25-29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al., 2009 (12/31/2015, IDS, #11) and Correale et al., 2008 (8/30/2019 PTO-892) in view of Sabbadini et al., US2007/0281320 (12/31/2015, IDS) and Hemmen et al., 2010 (8/30/2019 PTO-892).
The instantly claimed invention is a method improving functional activity in cerebral ischemia injury by administering an effective amount of an antibody with 6 CDRs of SEQ ID NOs: 31-36 (claim 16) and one or more agent (claim 25).
Rodriguez teaches that when administering human natural antibodies into an animal, they protect neurons, extend neuronal process in the CNS and are an important therapeutic technique for a wide spectrum of disease processes (see Abstract). Rodriguez teaches that sHIgM12 (serum isolated human IgM 12 antibody) only induces neuronal outgrowth but not remyelination (see page 1270, 1st column, 3rd paragraph) as in instant claim 16. Rodriguez teaches that sHIgM12 mediates neurite extensions and have a potentially important role as a therapeutic molecule for the treatment of stroke (see page 1272, 2nd column, 1st-2nd paragraphs). While Rodriguez does not explicitly st and 2nd column and figure 3 and 5) as in instant claims 16. Rodriguez teaches using activity boxes to test improvement in functional deficits by measuring both horizontal and vertical movements in treated mice (see page 1272, 1st column). Rodriguez teaches that the sHIgM12 antibody produced neurological functional improvement in treated mice by measuring their spontaneous nocturnal activity (see Figure 5, page 1274).  Rodriguez’ teaching of nocturnal activity reads on improving functional activity in a motor parameter and movement of instant claim 16 but not a specific date of improvement. Rodriguez does not teach combining a known treatment with the instantly claimed antibody as in instant claim 25.
nd paragraph on page 408). Correale teaches that the same mechanisms for acute CNS Injury also are involved in chronic degenerative disorders (see page 405). Correale teaches that the sHIgM12 and sHIgM42 antibodies support neurite outgrowth and that these antibodies play an important role in neuronal survival and axonal repair following nervous system injury and teach using these antibodies by exogenous administration as therapeutic molecules (see bottom of page 409 and middle of page 410) as in instant claim 16 to protect neurons after injury. Correale does not specifically teach the amelioration of the symptoms listed in instant claim 16.
Sabbadini teaches using monoclonal antibodies in combination with known treatments for disorders and diseases (see paragraph 2). Sabbadini teaches that both stroke and cerebral ischemia is due to a cessation of blood flow to the CNS and results in a reduction of oxygen and nutrients to the tissue (see paragraphs 158-159) and meets the requirements of instant claim 16 for cerebral ischemia. Note that thrombotic cerebral ischemia is a subspecies of the species, cerebral ischemia, and is therefore, encompassed by the teaching of cerebral ischemia. Sabbadini teaches that tissue plasminogen activator (t-PA) is an approved thrombolytic treatment in human patients (see paragraph 161) as required in instant claims 25, 28 and 29. Sabbadini teaches combining treatment of antibodies and other drugs to treat cerebral ischemia (see paragraph 162). Sabbadini teaches that the antibody can be functionally linked to 
See Rodriguez, Correale and Sabbadini, as discussed above. None of the references teach the time window for administering treatment as required in claims 16, 25 and 32.
Hemmen teaches treating ischemic stroke with the thrombolic agent, tPA, within 3-6 hours for best results in this human patient population (see page 2266, Table 1) as required in instant claims 16-17, 25 and 32. Hemmen teaches using modified Rankin Scale (mRS) to determine the outcome of the treatment in patients 90 days after treatment (see page 2266, top of 2nd column) and reported that 24% of patients have a score of 0 or 1 as required in claim 16. Note that the score of 0-1 indicates no symptoms or no significant disabilities.  Hemmen does no teach administering the instantly claimed antibody to treat this claimed patient population.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Rodriguez, Correale, Sabbadini and Hemmen. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Rodriguez teaches using the sHIgM12 antibody to treat stroke and in view of Correale’s teaching that inflammation affect both acute and chronic CNS injuries which include ischemic stroke and that the sHIgM12 antibodies protect neurons in this setting of inflammation. Sabbadini teaches that both stroke and cerebral ischemia produce the same injury to the CNS (see paragraphs 158-st column and page 1273, top of 2nd column). Further, the person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Sabbadini teaches using a combination of treatments, including antibodies and t-PA to treat stroke or cerebral ischemia as required in instant claim 25. One of ordinary skill would be motivated to administer the instantly claimed antibody in combination with t-PA since they are taught by the art to treat stroke (see Rodriguez, page 1272, top of 2nd column; Sabbadini paragraphs 159-162) and Sabbadini teaches using a combination of treatments for stroke and cerebral ischemia. A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06). Also, the person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Hemmen teaches that the best time window to apply t-PA treatment is within the 3-6hr time window after injury. Therefore, any treatment that is combined with t-PA should also be administered since the earlier intervention the better to reduce the size and effect of the injury due to ischemic injury and the earlier a treatment is Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  See also Verdegaal Bros., Inc. v. Union Oil Co., 814 F.2d 633 (Fed. Cir. 1987) which states "Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties." 
See MPEP 2112 (I), which states, “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  The Federal Circuit has stated that ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties.") See Titanium Metals Corp., 778 F.2d at 782; Verdegaal Bros., 814 F.2d at 628,631 (fed. Cir. 1987). This step in claim 16 takes place whether one of ordinary skill is aware how it works or not since the art already provides motivation to use the claimed antibody to treat ischemic injury or stroke.   The person of ordinary skill 
Therefore, claims 16-17, 19, 25-29 and 32 are obvious over Rodriguez, Correale, Sabbadini and Hemmen.

Claims 16-17, 19-21, 25-29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodriguez et al., 2009, Correale et al., 2008 (8/30/2019 PTO-892), Sabbadini et al., US2007/0281320 (12/31/2015, IDS) Hemmen et al., 2010 (8/30/2019 PTO-892) and further in view of Johansen et al. 2000 (1/18/2019 PTO-892).
	See Rodriguez, Correale, Sabbadini, and Hemmen as discussed above. Rodriguez, Correale, Sabbadini nor Hemmen teach an antibody that further comprises a human J chain in SEQ ID NO: 15 as in instant claims 20 and 21.
	Johansen teaches that the joining (J) chain is a small polypeptide which regulates polymer formation of immunoglobulin IgA and IgM and gives them several desired features (see Abstract). Johansen teaches that the incorporation of the J chain in the IgM antibodies leads to them having little to no complement-activating potential which allows them to operate in a non-inflammatory fashion (see Abstract and page 242, 2nd column, 2nd and 3rd paragraphs). Johansen teaches the amino acid sequence for human J chain (page 241, Figure 1) and meets the requirement of instant claims 20 and 21. Johansen does not teach the instantly claimed antibody, HIgM12.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Rodriguez, Correale, Sabbadini, Hemmen and Johansen. The person of ordinary skill in the art would have been 
Therefore, claims 16-17, 19-21, 25-29 and 32 are obvious over Rodriguez, Correale, Sabbadini, Hemmen and Johansen.

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the references of record do not teach all of the required limitations. This is not found persuasive because all of the limitations are taught or made obvious by the combination of references of record as discussed above.
 Applicant argues that the references, like Rodriguez, only teach treating chronic neural injuries and that other antibodies have been tested and found not to be effective in cerebral ischemia therefore, have no motivation to use antibody treatment in ischemic injury. This is not found persuasive because Rodriguez explicitly teaches using the claimed antibody to treat stroke and the Correale reference shows that the art nd column). Warrington clearly demonstrates that the sHIgM12 and sHIgMH42 support neurite outgrowth in only cerebellar cells and not astrocytes within 48 hrs. (see page 466, 2nd column and page 469, 2nd column) which speaks to the fact that a fast response in neuronal cells is produced with these specific antibodies as now required in the limitations in observing improvement or amelioration of symptoms in a subject within 3 days. Finally, in regards to applicant’s argument that that other antibodies have been tested and found not to be effective in cerebral ischemia is not found persuasive because they are different antibodies with different characteristics that do not reflect the human naturally occurring sHIgM12 and sHIgMH42 (autoantibodies) which are unlikely to have adverse effectives like other antibodies produced in other species. Therefore, applicant’s arguments are not found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). The multiple references of record provide clear evidence that the idea of treating cerebral ischemic stroke with the instantly claimed antibody had been contemplated and had a reasonable expectation of success.
Applicant further argues that Sabbadini, Johansen nor Hemmen fail to make up for the deficiencies found in the Rodriguez reference. Applicant argues that the Sabbadini reference only teaches a monoclonal antibody against bioactive lipid targets in treating thrombolytic patients but does not teach the instantly claimed antibody.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is not found persuasive because Rodriquez clearly states that there is an expectation of success in the art that the instantly claimed antibody would be able to treat the neuronal injury causes by stroke and Correale and Sabbadini provide the motivation for one of ordinary skill in the art to have a reasonable expectation of success in treating cerebral ischemia with the same treatments as in stroke since Correale and Sabbadini clearly teach that stroke and cerebral ischemia result in the same type of neuronal injury. It is pointed out that the Sabbadini reference is not depended upon to teach the instantly claimed antibody but rather teach the t-PA treatment can be administered in combination with other drugs including monoclonal antibodies to treat stroke. Further, Johansen is not relied upon to teach stroke, cerebral ischemia or the instantly claimed antibody. Johansen is only depended upon to teach why one of ordinary skill in the art would be motivated to incorporate the J chain with the instantly claimed antibody since it produces an IgM antibody that has no complement-activating potential. Finally, Hemmen is relied upon to teach the timing needed for the administration needed in a stroke patient to provide a quick time window response to mitigate the injury and produce the best result in this acute type of injury. One of ordinary skill in the art would be motivated to use the IgM12 since Rodriguez teaches using the sHIgM12 antibody to treat stroke and Correale and Sabbadini teaches that both stroke and cerebral ischemia produce the same injury to the CNS (see paragraphs 158-161). One ordinary skill would 
Applicant further argues that Sabbadini reference teaches using monoclonal antibodies against bioactive lipid targets and argues that Sabbadini is relevant only to antibodies directed to bioactive lipids and argues that the instant IgM12 antibody is not a mere substitution of one equivalent element. The argument is not persuasive because there is a clear teaching to use the instantly claimed antibody in the required patient population, taught by Rodriquez, and one of ordinary skill would be motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06). One is not suggesting a mere substitution of products but rather provided clear reasoning why one  would want to use the specifically claimed antibody HIgM12 since there are teachings in the art that this specific antibody protects neurons from injury and death after a neuronal insult.
Rodrigues is depended upon to show that the art at the time of the invention contemplated single dose treatments with the instantly claimed antibody would be capable of treating stroke which is taught by the reference as required in the instant claims. It also pointed out that MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). In the field of the art, at the time of filing, there was and still is a teaching that this antibody is capable of producing treatment in a neural injury setting, whether chronic or acute injury. Therefore, the references stand as good examples of what was viewed as possible in the art at the time and provide clear guidance on treating stroke injury, including ischemic injury due to stroke in the CNS and to treat with a single dose and expect a positive response. The prior art also clearly teaches that early intervention with ischemic stroke produces a better outcome and therefore, there is clear motivation to use the claimed antibody as early as possible to protect the CNS from neural injury due to ischemia, see Hemmen, as discussed above. Therefore, applicant’s arguments that there is no motivation in the art to administer the claimed treatment as early as possible are not found persuasive. 
Therefore, the Applicant’s arguments are not found persuasive and the rejections of record are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	
Claims 16, 17, 19-21 and 25-29 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-51 and 53-58 of copending Application No. 13/880,415 in view of Rodriguez et al., 2009, Sabbadini et al., US2007/0281320 and Hemmen et al., 2010 (8/30/2019 PTO-892). ‘415 teaches the same antibody with a J chain and combination of treatments to treat ALS. ‘0415 does not specifically teach treating cerebral ischemia. Rodriguez teaches the same antibody, sHIgM12, to treat ALS and stroke (page 1272, 2nd column). Sabbadini teaches that stroke and cerebral ischemia injury produce the same type of neural injury. It would be obvious to use the antibody of ‘415 to treat cerebral ischemia in view of Rodriguez’s and Sabbadini’s teachings since the art has already suggested that this antibody would treat both stroke and ALS. Further, Hemmen teach treating ischemic stroke with t-PA within 3-6 hours as required in claims 16, 25 and 32. One of ordinary skill in the art would be motivated to administer the treatment as early as possible to reduce the amount of injury produced by the ischemic stroke.
Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” The instant specification discloses that their methods of treatment encompass ischemia and stroke (see .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 5/21/21 have been fully considered but they are not persuasive. The rejection of double patenting over Rodriguez, Correale, Sabbadini and Hemmen are maintained for the same reasons discussed above. Applicant also argues that ‘415 application claims a different disease, ALS, from the instant claims, which is towards cerebral ischemia injury. This is not found persuasive because these diseases produce similar injuries and Rodriguez teaches that the same treatment may be used in both these diseases. Therefore, the methods are an obvious variance and the rejection is maintained.

Conclusion
No claims are allowed. 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649